 


113 HRES 699 EH: Welcoming African leaders to the first United States–Africa Leaders’ Summit and African trade ministers to the 13th Forum of the African Growth and Opportunity Act (AGOA).
U.S. House of Representatives
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 699 
In the House of Representatives, U. S.,

August 1, 2014
 
RESOLUTION 
Welcoming African leaders to the first United States–Africa Leaders’ Summit and African trade ministers to the 13th Forum of the African Growth and Opportunity Act (AGOA). 
 
 
Whereas the people of Africa share the hopes and aspirations of the people of the United States for peace and prosperity, and are both committed to strengthening economic relations;
Whereas it is in the national interest of the United States to support the reduction of poverty in the continent of Africa; 
Whereas greater opportunities for mutually beneficial trade and investments promote economic growth, development, poverty reduction, democracy, the rule of law, and stability; 
Whereas the countries in Africa are important economic partners of the United States; 
Whereas Africa has today 6 of the 10 fastest growing economies in the world, over 1 billion people, 60 percent of the world’s uncultivated agricultural land, and expanding democracies; 
Whereas Africa is rich through the youth of its population, enjoying a demographic advantage over all other regions of the world, and is likely to replace the People’s Republic of China as the biggest contributor to the global workforce by 2050; 
Whereas it is in the economic interest of the United States to engage and compete in emerging African markets, boost United States-Africa trade and investment, support greater capacity building for Africa, and invest in Africa’s youth and leadership development; 
Whereas in 2000 the Congress passed the African Growth and Opportunity Act (AGOA), with broad bipartisan support and with a view to expanding growth and opportunity in Africa;
Whereas in the original AGOA legislation, Congress encouraged the establishment of more regular high-level dialogues, including regular meetings by the President with his African counterparts;
Whereas exports from sub-Saharan Africa to the United States under AGOA have increased over three-fold from $7.6 billion in 2001 to $24.8 billion in 2013;
Whereas United States exports to sub-Saharan Africa have increased from $6.9 billion to $23.9 billion and United States investment in sub-Saharan Africa has increased six-fold;
Whereas per capita income in sub-Saharan Africa has more than tripled to $1,624 annually since Congress first passed AGOA, yet nearly half the population in sub-Saharan Africa lives in poverty;
Whereas regional integration should be strengthened to boost economic growth in Africa, and elimination of barriers to trade and investment in Africa, such as high tariffs, forced localization requirements, restrictions on investment, and customs barriers, among others, will strengthen and improve regional and global integration;
Whereas it remains the goal of United States policy to support the diversification of sub-Saharan exports in terms of products and countries that utilize AGOA;
Whereas the members of the World Trade Organization adopted several important Decisions and Declarations in Bali, Indonesia, in December 2013, including the Agreement on Trade Facilitation and specific results on agriculture and development, with the protocol of amendment for the Agreement on Trade Facilitation to be adopted on July 31, 2014;
Whereas full implementation by our trading partners of the Agreement on Trade Facilitation will help to address supply-side constraints in Africa, promote regional integration on the continent, and facilitate integration into global supply chains;
Whereas on June 30, 2013, in Cape Town, South Africa, President Barack Obama announced the Power Africa Initiative, to double the number of people with access to power in Sub-Saharan Africa;
Whereas on May 8, 2014, the House of Representatives passed the Electrify Africa Act, to make it a national policy of the United States to support the electrification of sub-Saharan Africa, and to direct United States agencies to devote resources to facilitate and support the implementation of this initiative; and
Whereas the first United States-Africa Leaders’ Summit and the 13th African Growth and Opportunity Act Forum will be held in Washington, DC, this summer: Now, therefore, be it 
 
That the House of Representatives— 
(1)is studying ways to improve the effectiveness and utilization of the range of United States trade policy tools with respect to Africa, including AGOA, and exploring how Africa can address barriers to become more attractive to trade and investment within Africa as well as globally; and
(2)looks forward to continuing to work with African leaders to improve our economic and bilateral relationships.
 
Karen L. Haas,Clerk.
